DETAILED ACTION
Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/12/2022. Applicant traverses on the basis that examining both of the inventions according to claims 2, 6, 8 and 9 and claims 3-5 would not result in a serious search burden because both inventions share the inventive concept of using a cleaning fluid to draw ink from the nozzle surface of a printhead. However, this is not an inventive concept. Rather, as stated in the Requirement, the inventive concept of the invention according to claims 1, 2, 6, 8 and is that of relative compositions of a cleaning solution and an ink as they are used with a specific construction of a cleaning member while the inventive concept of the invention according to claims 3-5 is that of relative temperatures of ink and a cleaning fluid and thermal regulator to heat the ink to maintain the relative temperature relation. Examiner maintains the two concepts do not overlap and would require independent searches. The standing Requirement is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the cleaning liquid has “a lower amount of surfactant” than the ink. It is not understood what precisely this is intended to mean. Because there are several ways of evaluating relative amounts of liquid contents, clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinman (6,106,107).

 	Regarding claim 1, Sheinman teaches a printhead maintenance system comprising:
an elongate inkjet printhead (see fig. 1) having a nozzle face (fig. 15, face in which ejector 114 is disposed) containing a plurality of inkjet nozzles for ejecting an ink (see fig. 2, items 30);
a carriage (fig. 15, item 170) movable longitudinally along the printhead in a cleaning direction (fig. 15, direction 170A. Note that “movable longitudinally along the printhead” has not been defined), the carriage including a maintenance member (fig. 15, items 171-175) comprising: 
a primary fluid inlet (fig. 15, item 173) at an upstream end of the maintenance member relative to the cleaning direction (see fig. 15, Note that the carriage can move in two cleaning directions, and thus “upstream in the cleaning direction” could be two different places) and a fluid outlet (fig. 15, item 174) downstream of the fluid inlet relative to the cleaning direction (see fig. 15, Note that the carriage can move in two cleaning directions, and thus “downstream in the cleaning direction” could be two different places);
a cleaning fluid reservoir (fig. 15, item 176) for supplying a cleaning fluid to the primary fluid inlet (see fig. 15); and
a traversing mechanism for traversing the carriage longitudinally along the printhead in the cleaning direction (compare figs. 15A-15C, note that such a traversing mechanism is necessarily present to move carriage), wherein:
the maintenance member does not contact inkjet nozzles of the printhead (compare figs. 15A-15C); and
the cleaning fluid has a higher surface tension than the ink (col. 9, lines 24-27).

 	Regarding claim 2, Sheinman teaches the printhead maintenance system of claim 1, wherein the cleaning fluid comprises an ink vehicle having a lower amount of surfactant than the ink (see 112 rejection, col. 9, lines 24-27, Note that both the ink and the cleaning fluid use water as an ink vehicle).

 	Regarding claim 6, Sheinman teaches the printhead maintenance system of claim 1, wherein the fluid outlet comprises a suction nozzle (fig. 15, item 174) connected to a vacuum source (fig. 15, item P1).

 	Regarding claim 7, Sheinman teaches the printhead maintenance system of claim 1, wherein the maintenance member comprises a fluid bath having a mouth opposing the nozzle face of the printhead, the primary fluid inlet being positioned at an upstream end of the fluid bath relative to the cleaning direction and the fluid outlet being positioned at a downstream end of the fluid bath relative to the cleaning direction (see claim 1 rejection. Note that the fluid bath is being defined as the cutout area of item 171 as well as the vacuum pipe 174 and suction chamber 175).

 	Regarding claim 8, Sheinman teaches the printhead maintenance system of claim 7, wherein the fluid bath is configured to provide a greater fluid velocity at the downstream end relative to the upstream end (col. 9, lines 29-32, 40-47, Note that if the cleaning liquid is drawn into the nozzles via capillary action, the cleaning liquid must be still at that upstream point. Note that the fluid is sucked back into ink separator 176 at a higher velocity than ink is used to wet the nozzles).

 	Regarding claim 9, Sheinman teaches the maintenance system of claim 7, wherein the primary fluid inlet is spaced relatively further from the nozzle face than the fluid outlet (see fig. 15, Note that the top extremity of vacuum pipe wall 174 is slightly above and closer to the nozzle surface, the bottom surface of item 162A, than the opening of the injector 173).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853